45 U.S. 465 (1846)
4 How. 465
THOMAS BROWN, PLAINTIFF IN ERROR,
v.
THE UNION BANK OF FLORIDA, DEFENDANT IN ERROR.
Supreme Court of United States.

*466 The motion to dismiss was made and sustained by Mr. Thompson and Mr. C. Cox, on behalf of the defendant in error, and opposed by Mr Brockenborough and Mr. Eaton, on behalf of the plaintiff in error.
Mr. Justice McLEAN delivered the opinion of the court.
A motion is made to dismiss this writ of error, because the judgment of the court below was not final, and there has been no service of the citation.
The motion is granted. The judgment below reversed the judgment of an inferior court, and remanded the cause to that court, with instructions to award a venire facias de novo; it was, therefore, not a final judgment, on which only a writ of error can issue.

Order.
This cause came on to be heard on the transcript of the record from the Court of Appeals for the Territory of Florida, and it appearing on the motion of Mr. Thompson, of counsel for the defendant in error, that there has been no service of the citation in this cause, it is therefore now here ordered and adjudged by this court, that this cause be, and the same is, hereby dismissed, with costs.
January 12th.